Citation Nr: 0938129	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-38 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C and 
liver disease.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to 
December 1995, from March 1998 to September 1998, from 
January 1999 to February 1999, and from January 2000 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, and from a March 2008 rating 
decision issued by the RO in San Diego, California.  
Subsequently, the claims file was transferred to the 
jurisdiction of the RO in Albuquerque, New Mexico.

In June 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In June 2009, the 
Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.

The issues of entitlement to service connection for sleep 
apnea and for diabetes mellitus, to include as secondary to a 
service-connected disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On June 23, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for entitlement to 
service connection for hepatitis C and liver disease is 
requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for hepatitis C 
and liver disease have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  During his Board 
hearing on June 23, 2009, the Veteran and his service 
representative expressly indicated the Veteran's desire to 
withdraw his appeal for entitlement to service connection for 
hepatitis C and liver disease.  They submitted a signed 
statement to the same effect.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.


ORDER

The issue of entitlement to service connection for hepatitis 
C and liver disease is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows that the Veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims for direct and secondary service 
connection for sleep apnea and for diabetes mellitus in 
correspondence dated in September 2007.  VA also must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Assistance 
shall include obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In September 2006, an attorney notified VA that the Veteran 
was appealing a denial of disability benefits from the Social 
Security Administration (SSA).  There is no indication in the 
claims file that the RO ever attempted to obtain a copy of 
SSA's decision, the Veteran's SSA medical records, and any 
subsequent decisions or medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the Veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

During his Board hearing, the Veteran testified that he had 
been seen a few weeks earlier at a VA facility for both his 
sleep apnea and for his diabetes and that his primary care 
provider at the VA Medical Center, a physician's assistant, 
had told him that his sleep apnea and his diabetes were 
related to his service-connected back disorder (see 
transcript at p. 13); however, the claims file only includes 
records from that VA facility dated up to January 2008.  
Therefore, on remand the AMC/RO should obtain and associate 
with the claims file all outstanding VA records.  The claims 
file reflects that the Veteran has received outpatient 
medical treatment from VA's New Mexico Health Care System.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Board also finds that an attempt should be made to obtain 
a complete copy of the Veteran's service treatment records.  
A review of the claims file discloses that photocopies of his 
service treatment records for his first period of active duty 
with the Marine Corps (from October 1988 to December 1995) as 
well as some dental records from his last period of service 
with the Army (from January 2000 to June 2001) and 
examination records from his last year of service in 2001 are 
found in the claims file; however, there are no copies of any 
service treatment records for his second period of active 
duty (from March 1998 to September 1998) or for his third 
period of active duty (from January 1999 to February 1999).  
Therefore, on remand the AMC/RO should take all necessary 
action to locate and associate with the claims file a copy of 
the Veteran's complete service treatment records, to include 
contacting the National Personnel Records Center (NPRC) or 
the service departments, if necessary.

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  The Board notes that the Veteran has 
submitted March 2007 correspondence from J.B., a certified 
physician's assistant at the Albuquerque VA Medical Center, 
who has treated the Veteran since 2003.  In the signed 
statement, the physician's assistant asserts that the 
Veteran's main disability rating is based on his chronic low 
back pain and that the Veteran is unable to exercise because 
of his chronic low back pain and, thus, has gained weight.  
This weight increase has aggravated the Veteran's other 
medical conditions, J.B. contends, including his 
hypertension, bilateral knee arthritis, diabetes, and sleep 
apnea.  

Currently the Veteran is service-connected for a major 
depressive disorder, for lumbar strain with degenerative 
joint disease, for hypertension, for a residual scar on the 
left fifth finger, for an essential tremor, for a fracture of 
the middle phalanx of the fifth digit of the left hand, and 
for a bilateral hydrocele.  On remand, the AMC/RO should 
schedule the Veteran for a VA examination to determine if the 
Veteran's sleep apnea and diabetes mellitus are related to 
his periods of active duty or are caused or aggravated by his 
service-connected disabilities.  The VA examiner should 
comment on the March 2007 physician assistant's opinion that 
the Veteran's sleep apnea and his diabetes were aggravated by 
the Veteran's back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure that it has 
complete copies of the Veteran's service 
treatment records, especially copies of 
any medical records for his second period 
of active duty (from March 1998 to 
September 1998) or for his third period 
of active duty (from January 1999 to 
February 1999).  Unsuccessful efforts to 
obtain such records, from the National 
Personnel Records Center or from the 
relevant service department, must be 
documented in the claims file.

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  If medical 
evidence utilized in processing such 
claim is not available, that fact should 
be documented by SSA and such notice 
entered in the claims folder.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran 
for his sleep apnea and diabetes and 
whose records are not found within the 
claims file.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of these disorders from 
VA's New Mexico Health Care System for 
the period from January 2008 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

4.  After all available records have been 
obtained and associated with the claims 
file, the veteran should be afforded a VA 
physical examination to determine the 
etiology of the sleep apnea and diabetes 
mellitus.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.   

Following a review of the claims folder 
and an examination of the Veteran, and 
applying sound medical principles, the 
examiner then should provide an opinion 
with respect to:

Whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's sleep apnea disability 
and/or his diabetes mellitus were 
incurred in service or were caused or 
aggravated as a result of one of his 
service-connected disorders.  If there is 
evidence of aggravation, the examiner 
should, if possible, discuss to what 
extent any of his service-connected 
disorders aggravate the sleep apnea 
and/or his diabetes mellitus.

The examiner is also to comment on the 
March 2007 opinion of the VA physician's 
assistant that the Veteran's sleep apnea 
and diabetes are related to the Veteran's 
weight gain, which is related to the 
Veteran's service-connected back 
disorder.  All examination findings, 
along with the complete rationale for the 
opinions expressed, should be set forth 
in the examination report.  Sustainable 
reasons and bases must be given for any 
opinions rendered.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for sleep apnea, to include as 
secondary to a service-connected 
disability, and entitlement to service 
connection for diabetes mellitus, type 
II, to include as secondary to a service-
connected disability, should be reviewed.  
If any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


